DISMISSED; Opinion Filed August 1, 2017.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00649-CR

                              BILLY WAYNE WASS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-81326-2017

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Bridges, and Justice Evans
                                    Opinion by Justice Evans
       Billy Wayne Wass appeals the county court at law’s judgment, affirming his conviction

in municipal court. We dismiss this appeal for want of jurisdiction.

       On January 10, 2017, the municipal court of the City of McKinney convicted appellant of

speeding and assessed a $71 fine. Appellant appealed his conviction to the County Court at Law

No. 1 in Collin County. On April 17, 2017, that court found appellant guilty of speeding and

assessed a $50 fine. Appellant then filed his appeal with this Court. The complete record has

been filed.

       This Court has jurisdiction to provide further review of a municipal court judgment if:

       (1) the fine assessed against the defendant exceeds $100 and the judgment is affirmed by
           the appellate court; or

       (2) the sole issue is the constitutionality of the statute or ordinance on which a conviction
           is based.
TEX. GOV’T CODE ANN. § 30.00027(a)(1), (2) (West Supp. 2016). The government code also

provides that the record and briefs on appeal to the county court “constitute the record and briefs

on appeal” to this Court. Id. § 30.00027(b). As a result, we may not consider briefs in a

municipal appeal other than those filed in the county court. See Arias v. State, 477 S.W.3d 925,

927 (Tex. App.—Houston [14th Dist.] 2015, no pet.) (in appeal from municipal court, the record

and briefs from the appeal to the county court constitute the record and briefs at court of

appeals); Brooks v. State, 226 S.W.3d 607, 609 n.3 (Tex. App.–Houston [1st Dist.] 2007, no pet.)

(court would not consider briefs filed in appellate court because briefs in county criminal court

constitute briefs in court of appeals).

       Before we may review appellant’s complaint regarding his conviction, we must have

jurisdiction over the appeal. Here, the record shows the county court at law found appellant

guilty but assessed a $50 fine.       Because his fine does not exceed $100, we do not have

jurisdiction over this appeal under subsection (a)(1) of section 30.00027. See TEX. GOV’T CODE

ANN. § 30.00027(a)(1). Furthermore, the only issue raised in the county criminal court was

whether, under Texas Rule of Evidence 702, the police officer’s testimony regarding “the alleged

reliability, accuracy and results of the LIDAR radar” was admissible.          Appellant did not

challenge the constitutionality of the speeding ordinance. Thus, we lack jurisdiction over this

appeal under subsection (a)(2) of section 30.00027.           See TEX. GOV’T CODE ANN. §

30.00027(a)(2).

       We dismiss this appeal for want of jurisdiction.


                                                     /David W. Evans/
                                                     DAVID EVANS
                                                     JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
170649F.U05
                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BILLY WAYNE WASS, Appellant                        On Appeal from the County Court at Law
                                                   No. 1, Collin County, Texas
No. 05-17-00649-CR         V.                      Trial Court Cause No. 001-81326-2017.
                                                   Opinion delivered by Justice Evans, Chief
THE STATE OF TEXAS, Appellee                       Justice Wright and Justice Bridges
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 1st day of August, 2017.




                                             –3–